995 F.2d 306
301 U.S.App.D.C. 406
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Deborah Ann WILSONv.GROUP HOSPITALIZATION AND MEDICAL SERVICES, INC. t/a BlueCross and Blue Shield of the National CapitalArea, Appellant.
No. 92-7092.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1993.

Before:  MIKVA, Chief Judge;  WALD and RUTH B. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the memorandum of appellant suggesting the appeal may be moot and in the alternative its motion to dismiss the appeal, vacate the preliminary injunction and remand the case to the district court for final determination on the merits, and the opposition thereto, it is


2
ORDERED that this appeal be dismissed as moot.   It is


3
FURTHER ORDERED that the motion for an order directing the district court to vacate its preliminary injunction issued May 4, 1992, be denied.   Vacatur is not appropriate under these circumstances.   See United States v. Garde, 848 F.2d 1307, 1310 (D.C.Cir.1988) (when review "is prevented by the deliberate action of the losing party before the district court, the district court should not be ordered to vacate its decision").


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.